DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a hollow cavity”, “a rotary cavity”, “a rotation center” and “a communication passage” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 2, 5, 9, and 14 are objected to because of the following informalities: 
Claim 2 recites in line 2, the limitation “wherein in the longitudinal section” is suggested to be replaced with “wherein in the W-shaped longitudinal section”,
Claim 5 recites in line 2, the limitation “the height” is suggested to be replaced with “a height”
Claim 9 recites in line 2, the limitation “the structure” is suggested to be replaced with “a structure” or should just delete “the structure of”
Claim 9 recites in line 3, the limitation “the top” is suggested to be replaced with “a top”
Claim 14 recites in line 2, the limitation “the height” is suggested to be replaced with “a height”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 3, the limitation “an M-shaped outer concave die” is indefinite, it is unclear for the die to have an M-shape and concave at the same time, clarity is needed.
Claim 1 recites in lines 4-5, the limitation “a W-shaped inner concave die” is indefinite, it is unclear for the die to have a W-shape and concave at the same time, clarity is needed.
Claim 1 recites in lines 5-6, the limitation “the W-shaped inner concave die in arranged in the rotary cavity of the M-shaped outer concave die” is indefinite, since the M-shaped outer concave die is recited to have an hollow cavity that matched with the extrusion punch in lines 3-4, therefore does the M-shaped outer concave die has both a hollow and rotary cavities, furthermore, the hollow cavity is recited to match with the extrusion punch therefore it is not clear the W-shaped inner concave die would be arranged in the hollow cavity of the M-shaped outer concave die, when the hollow cavity matched with the extrusion punch.
Claim 1 recites in lines 4 and 7, the limitation “matched with/to” is indefinite, it is unclear in what term, the elements recited are matched, his language is confusing, clarity is needed.
Claim 1 recites in line 6, the limitation “in a matched manner” is indefinite, it is unclear the manner matched by the two element recited in the claim, this language is confusing, clarity is needed.

Throughout the claims, the recitation “rotary” is indefinite since no rotational operation is recited in the claims/disclosure. For the purpose of examination, the recitation of “rotary” is considered to be “circular or round”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Yong CN Publication (106825098) hereinafter Yong.
Regarding claim 1,
Yong discloses an extrusion forming die (fig.1-2) for a cabin component, comprising 
an upper die assembly (1-2 and 12, see fig.1-2), 
a lower die assembly (6-7, see fig.1-2) and 
a combined concave die (3-5); 
the upper die assembly (1-2 and 12) comprises an extrusion punch (12), and 
the combined concave die (3-5) comprises an shaped outer concave die (3) having a hollow cavity (space occupied by elements 4-5 and 12) matched with the extrusion punch (12, space occupied by element 12 see fig 1-2), and 
a U-shaped inner concave die (5) having a rotary cavity (space occupied by elements 4 and 12, reference Yong recited as revolving body die cavity, see page 5 lines 9); the U-shaped inner concave die (5) is arranged in the rotary cavity (considered to be Hollow cavity recited earlier in the claim) of the shaped outer concave die (3) in a matched 

    PNG
    media_image1.png
    321
    460
    media_image1.png
    Greyscale

Yong does not disclose the shaped outer concave die to be M-shaped, The U-shaped inner concave die and The U-shaped longitudinal section to be W-shaped and since no criticality is recited for the shaped outer concave die to be M-shaped, The U-shaped inner concave die and The U-shaped longitudinal section to be W-shaped and well known in the mechanical art for dies and sections to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the shaped outer concave die to be M-shaped, The U-shaped inner concave die and The U-shaped longitudinal section to be W-shaped to ensure effectiveness of operation as desired and reduce on downtime. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2,
The prior art Yong discloses all limitations in claim 1.
Yong discloses wherein, in the longitudinal section passing through a rotation center (dashed line in fig.3-1) of the rotary extrusion die cavity, the rotary extrusion die cavity (see fig.3-(1 and 2)) comprises an extrusion section (see fig.3-2), a back pressure section (see fig.3-2) and a shaping section (see fig.3-2) connected successively; 

    PNG
    media_image2.png
    400
    515
    media_image2.png
    Greyscale

the extrusion section (see fig.3-2) comprises an upper wall surface which is a stepped differential-velocity extrusion step (see fig.3-2), and a lower wall surface having a guide slope section (see fig.3-2) connected to the back pressure section (see fig.3-2); and an included angle (dashed line) formed between the guide slope section (see fig.3-2) and the shaping section (see fig.3-2) is less than or equal to 80 degrees.
Regarding claim 3,
The prior art Yong discloses all limitations in claim 2.

Regarding claim 4,
The prior art Yong discloses all limitations in claim 2.
Yong discloses wherein the lower wall surface further comprises a stepped differential-velocity extrusion step (marked as 17, see fig.3-2) connected to one end of the guide slope section (see fig.3-2) away from the back pressure section (see fig.3-2).
Regarding claim 5,
The prior art Yong discloses all limitations in claim 4.
Yong discloses the stepped differential-velocity extrusion step of the upper and lower wall surfaces (see fig.3-2) but is silent about the height of the stepped differential-velocity extrusion step of the lower wall surface to be less than that of the upper wall surface and since no criticality is recited for the height of the stepped differential-velocity extrusion step of the lower wall surface to be less than that of the upper wall surface and well known in the mechanical art for stepped like surfaces to have different height that are deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the height of the stepped differential-velocity extrusion step of the lower wall surface to be less than that of the upper wall surface to ensure effectiveness of operation as desired and reduce on downtime. Accordingly, it has been held that where mere a scaling up of a prior art In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 6,
The prior art Yong discloses all limitations in claim 2.
Yong discloses wherein a wall section of the stepped differential-velocity extrusion step (see fig.3-2) of the upper wall surface connected (fig.3-1 shown the connection of the surfaces throughout the cavity) to the back pressure section (see fig.3-2) is parallel to the guide slope section (see fig.3-2).

    PNG
    media_image3.png
    400
    515
    media_image3.png
    Greyscale

Regarding claim 7,
The prior art Yong discloses all limitations in claim 2.
Yong discloses an included angle formed between the guide slope section and the shaping section (see fig.3-2, dashed lines), but is silent about the included angle to be 75 degrees and since no criticality is recited for the included angle to be 75 degrees and well known in the mechanical art for sections to have different angle deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 8,
The prior art Yong discloses all limitations in claim 1.
Yong discloses wherein the shaped outer concave die (3) is of an integral structure, and an air passage (15) communicated with the rotary extrusion die cavity (space formed by surfaces 17-18 and space 16 in fig.3-(1and 2)) is arranged on the shaped outer concave die (3).
Regarding claim 9,
The prior art Yong discloses all limitations in claim 8.
Yong discloses wherein an unloading device (upper portion of element 4), which is adapted to the structure of the rotary extrusion die cavity (space formed by surfaces 17-18 and space 16 in fig.3-(1and 2)), is arranged on the top of the U-shaped inner concave die (5), and 

    PNG
    media_image4.png
    497
    615
    media_image4.png
    Greyscale

a communication passage (fig.1) communicated with the air passage (15) is arranged on the unloading device (upper portion of element 4).
Regarding claim 10,
The prior art Yong discloses all limitations in claim 9.
Yong discloses wherein the unloading device (upper portion of element 4) is detachably and fixedly mounted on the top of the U-shaped inner concave die (5, see page 5, 3rd paragraph).
Regarding claim 11,
The prior art Yong discloses all limitations in claim 8.
Yong discloses wherein, in the longitudinal section passing through a rotation center (dashed line in fig.3-1) of the rotary extrusion die cavity, the rotary extrusion die cavity (see fig.3-(1 and 2)) comprises an extrusion section (see fig.3-2), a back pressure section (see fig.3-2) and a shaping section (see fig.3-2) connected successively; 
the extrusion section (see fig.3-2) comprises an upper wall surface which is a stepped differential-velocity extrusion step (see fig.3-2), and a lower wall surface having a guide 
Regarding claim 12,
The prior art Yong discloses all limitations in claim 11.
Yong discloses wherein the entire lower wall surface is the guide slope section (see fig.3-2), and the upper wall surface and the lower wall surface form an opening reduction structure along the direction close to the back pressure section (see fig.3-2).
Regarding claim 13,
The prior art Yong discloses all limitations in claim 11.
Yong discloses wherein the lower wall surface further comprises a stepped differential-velocity extrusion step (marked as 17, see fig.3-2) connected to one end of the guide slope section (see fig.3-2) away from the back pressure section (see fig.3-2).
Regarding claim 14,
The prior art Yong discloses all limitations in claim 13.
Yong discloses the stepped differential-velocity extrusion step of the upper and lower wall surfaces (see fig.3-2) but is silent about the height of the stepped differential-velocity extrusion step of the lower wall surface to be less than that of the upper wall surface and since no criticality is recited for the height of the stepped differential-velocity extrusion step of the lower wall surface to be less than that of the upper wall surface and well known in the mechanical art for stepped like surfaces to have different height that are deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 15,
The prior art Yong discloses all limitations in claim 11.
Yong discloses wherein a wall section of the stepped differential-velocity extrusion step (see fig.3-2) of the upper wall surface connected (fig.3-1 shown the connection of the surfaces throughout the cavity) to the back pressure section (see fig.3-2) is parallel to the guide slope section (see fig.3-2).
Regarding claim 16,
The prior art Yong discloses all limitations in claim 11.
Yong discloses an included angle formed between the guide slope section and the shaping section (see fig.3-2, dashed lines), but is silent about the included angle to be 75 degrees and since no criticality is recited for the included angle to be 75 degrees and well known in the mechanical art for sections to have different angle deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

December 10, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753